20-3953-cv
    Allen v. Stringer


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 30th day of September, two thousand twenty-one.

    PRESENT:
                RICHARD C. WESLEY,
                RICHARD J. SULLIVAN,
                      Circuit Judges,
                JOHN G. KOELTL,
                      District Judge.*
    _____________________________________

    Doran Allen,

                              Plaintiff-Appellant,

                        v.                                                    20-3953

    Scott M. Stringer, New York City Comptroller,
    Warden AMKC-C-95,

                              Defendants-Appellees.

    _____________________________________


    FOR PLAINTIFF-APPELLANT:                            Doran Allen, pro se, Ossining NY.

    FOR DEFENDANTS-APPELLEES:                           No appearance.

    * Judge John G. Koeltl of the United States District Court for the Southern District of New
    York, sitting by designation.
          Appeal from a judgment of the United States District Court for the Southern District of

New York (Stanton, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Appellant Doran Allen, proceeding pro se, sued Scott M. Stringer, in his capacity as New

York City Comptroller, and the unnamed warden of the Rikers Island Anna M. Kross Center

(“AMKC”) under 42 U.S.C. § 1983 for violations of the Due Process Clause of the Fourteenth

Amendment. Allen alleges that, while he was detained at AMKC, a corrections officer refused to

help him carry breakfast trays, causing him to slip and fall on broken stairs, injuring himself. The

district court dismissed the complaint sua sponte for failure to state a claim. We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          We review de novo a district court’s sua sponte dismissal of a complaint under 28 U.S.C.

§ 1915(e)(2). Zaleski v. Burns, 606 F.3d 51, 52 (2d Cir. 2010). Under that statute, the district

court must dismiss a complaint filed in forma pauperis if it determines that the action “(i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

To avoid dismissal, a complaint must plead “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (recognizing that “legal conclusions” and “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice” to plead a

viable claim). Pro se submissions are reviewed with “special solicitude,” and “must be construed

liberally and interpreted to raise the strongest arguments that they suggest.” Triestman v. Fed.
Bureau of Prisons, 470 F.3d 471, 474–75 (2d Cir. 2006) (internal quotation marks and emphasis

omitted).

       Conditions-of-confinement claims brought by pretrial detainees are analyzed under the

Fourteenth Amendment’s Due Process clause. Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir.

2017). To state such a claim, a plaintiff must satisfy both an objective prong and a subjective

prong. See id. The objective prong requires “showing that the challenged conditions were

sufficiently serious to constitute objective deprivations of the right to due process,” while the

subjective prong requires “showing that [an] officer acted with at least deliberate indifference to

the challenged conditions.”     Id. (internal quotation marks omitted).       If a conditions-of-

confinement claim is predicated on an unsafe condition, a court will analyze “whether society

considers the risk that the prisoner complains of to be so grave that it violates contemporary

standards of decency to expose anyone unwillingly to such a risk.” Helling v. McKinney, 509

U.S. 25, 36 (1993).

       Allen alleges that he slipped or tripped on broken stairs, causing him to fall. But while

the existence of broken stairs could be deemed to constitute negligence on the part of the prison,

broken stairs alone cannot satisfy the objective prong of a conditions-of-confinement claim. See

McCray v. Lee, 963 F.3d 110, 120 (2d Cir. 2020) (explaining that the defendant’s complaint

alleging unconstitutional conditions of confinement after a slip and fall in an icy prison yard did

not show “exceptional circumstances” that would “elevate” the conditions “beyond the typical

level of danger presented by a slippery sidewalk or a wet floor”). Because broken stairs cannot

be considered a risk that is “so grave that it violates contemporary standards of decency,” Allen’s

conditions-of-confinement claim was properly dismissed. Helling, 509 U.S. at 36.

                                                3
        But even if it could be argued that Allen alleged an objectively serious condition, the

district court properly dismissed Allen’s claims against Stringer and the AMKC warden due to the

obvious deficiencies in Allen’s complaint. As the district court concluded, the suit against the

warden in his official capacity was more properly a suit against the City of New York because

Allen did not allege that the warden personally had done or failed to do anything that violated his

rights. See Hafer v. Melo, 502 U.S. 21, 25 (1991) (“Suits against state officials in their official

capacity . . . should be treated as suits against the State.”). Similarly, Stringer, as the New York

City Comptroller, is sued in his official capacity.        Allen was therefore obligated to allege

sufficient facts showing that the Fourteenth Amendment violation occurred “pursuant to a

municipal policy or custom,” Patterson v. Cnty. of Oneida, 375 F.3d 206, 226 (2d Cir. 2004)

(citing, inter alia, Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692–94 (1978)), or was caused by

a “failure to train,” Segal v. City of New York, 459 F.3d 207, 219 (2d Cir. 2006) (citing Monell,

436 U.S. at 694). Allen did not allege any facts showing that the corrections officer acted pursuant

to an unconstitutional policy or custom, or that the City of New York failed to train its corrections

officers, as required for such a claim.

        The district court also did not abuse its discretion by declining to exercise supplemental

jurisdiction over any state-law claims because the district court properly dismissed Allen’s § 1983

claim, the only claim over which it had original jurisdiction. See Kolari v. N.Y.-Presbyterian

Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (“[A] district court may decline to exercise supplemental

jurisdiction if it has dismissed all claims over which it has original jurisdiction.” (internal quotation

marks omitted)).




                                                   4
       Finally, the district court did not err by denying Allen leave to amend his complaint. A

district court should not dismiss a pro se plaintiff’s complaint without granting leave to amend

“when a liberal reading of the complaint gives any indication that a valid claim might be stated.”

Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (internal quotation marks omitted). As

discussed above, the incident involving the corrections officer and the broken steps did not amount

to a due process violation, and that deficiency in the complaint cannot not be cured. Accordingly,

amendment would have been futile.

       We have considered all of Allen’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.


                                             FOR THE COURT:
                                             Catherine O=Hagan Wolfe, Clerk of Court




                                                5